Citation Nr: 0910603	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wounds of the right leg with retained foreign bodies, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wounds of the left leg with retained foreign bodies, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1952 until July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Board remanded this case to the RO in December 2007 via 
the Appeals Management Center (AMC) for further development 
and consideration.

Regrettably, still further development is required, so the 
Board is again remanding this case to the RO via the AMC in 
Washington, DC.


REMAND

The Veteran's residuals of shell fragment wounds with 
retained foreign bodies, left and right legs are evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5313, which pertains 
to impairment of Muscle Group (MG) XIII (the posterior thigh 
muscle group).  MG XIII disability is the only muscle group 
disability for which the Veteran has been awarded service 
connection.  He has also been granted service connection for 
scars on the legs.  The location(s) of the scarring for which 
service connection has been granted is unclear.

VA examinations dated in April 2001 and February 2006 note 
scars related to shrapnel fragment wounds, or removal of 
fragments, both below and above the knee on each leg.  In 
addition, records obtained following the Board's 2007 Remand 
reflect that the Veteran has a history of lower left leg pain 
and surgery for removal of shrapnel, most recently in January 
2006.  Given the regulatory definition of MG XIII, it is 
unlikely that the residuals of shell fragment wounds at or 
below either knee, especially anterior wounds, are 
encompassed in the assigned disability MG XIII rating.  

The record establishes that the Veteran has retained shrapnel 
fragments.  The record does not establish that all retained 
fragments remain in MG XIII.  Therefore, it is not clear that 
each muscle affected by the retained fragments in each leg 
has been identified.  Clear identification of each area of 
injury and each affected muscle of the each lower extremity 
is required.  VA examination is required to determine which 
lower extremity muscles (both above and below the knees) are 
affected by the shell fragment wounds.  The examinations 
should identify through-and-through injury to muscles, 
including muscles in the path of retained fragments.  If a 
fragment may have entered one muscle and exited through a 
different muscle, the examiner should identify each muscle 
and state whether there was a penetrating wound(s).  The 
examiner should separately identify each muscle affected by a 
retained fragment in each lower extremity.  Each of the scars 
must be identified in relationship to underlying muscle 
injures.  

The record indicates that outstanding VA treatment records 
may exist and an attempt should be made to obtain any such 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency 
and must be obtained if the material could be determinative 
of the claim).  In this regard, it is noted that the January 
2006 treatment report in connection with removal of shrapnel 
from the lower left leg has not been associated with the 
claims file and is not available for review.  

Finally, during the pendency of this appeal, on January 30, 
2008, the United States Court of Appeals for Veterans Claims 
issued a decision in the appeal of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that Veterans Claims 
Assistance Act of 2000 (VCAA) notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased rating.  To ensure that the Veteran has been 
provided notice as defined by Vazquez-Flores the Veteran 
should be issued notice of the decision and its holding.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Although the RO has already attempted to 
provide VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008), additional 
notice must be provided so that the Veteran 
and his attorney have a full and fair 
opportunity to address each claim.  
Specifically, the notice should advise the 
Veteran that some muscle group injuries have 
not yet been identified and that some muscle 
group injury designations are being reviewed, 
and some may be recharacterized.  The Veteran 
should be provided with the regulatory 
definitions for all muscle groups and 
definitions of severity of muscle injuries at 
38 C.F.R. §§ 4.55, 4.56, and 4.73, as well as 
the law and regulations governing protected 
ratings.  

The Veteran should be advised of the criteria 
for an evaluation or the criteria to 
substantiate entitlement to an increased the 
increased evaluation, and the types of 
evidence he may provide, or ask VA to obtain, 
including medical or lay evidence 
demonstrating a worsening or an increase in 
severity of the pertinent disabilities, and 
the effect that the worsening has on his 
employment and daily life.  

In addition, the AMC should provide examples 
of the types of medical and lay evidence that 
the Veteran may submit (or ask the Secretary 
to obtain) that are relevant to establishing 
entitlement to service connection for a 
specific muscle group injury or for increased 
compensation for a muscle group injury-e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or 
exceptional circumstances relating to the 
disability.  

2.  The Veteran's VA treatment records from 
March 2002 (one year prior to the date of 
receipt of his claim for an increased rating) 
to the present which have not already been 
associated with the claims file should be 
obtained.  

3.  The Veteran should be afforded examination 
of scars and muscles as necessary to identify 
EACH muscle injury residual of multiple 
shrapnel fragment wounds received in service 
in Vietnam, including muscle injuries 
secondary to treatment of the shrapnel 
fragment wounds.  The Veteran's claims file 
must be made available to, and reviewed by, 
the examiner, including evidence obtained on 
Remand.  The examiner should review the 
service treatment records and post-service 
medical records.

The examiner should describe each fragment 
wound scar on the right and left upper leg, 
right and left knee, and right and left lower 
leg.  If the Veteran has a scar on the right 
leg or left leg which is unrelated to his 
shell fragment wounds, the examiner should so 
state.  

In particular, each scar should be evaluated 
in relationship to the underlying muscles.  
Shrapnel fragment entry wounds and exit 
wounds, if the fragment exited, should be 
identified.  State which muscles are affected 
by the injury which caused each scar 
identified.  As to each scar, the examiner 
should state whether it is a scar of an 
entrance wound or an exit wound, if possible.  
For each entrance wound, state which muscles 
the fragment passed through.  For each exit 
wound, state what muscle(s) were affected by a 
through-and-through wound.  

Where radiologic examination discloses that 
shrapnel remains in the Veteran's lower 
extremities, the site of each fragment should 
be identified.  In particular, the examiner 
should describe the tissue in which the 
fragment is located, that is, whether the 
fragment is in a muscle, or in fascia, or 
other tissue, and should state whether that 
fragment damaged any muscle or muscle group in 
the trajectory to the fragment's current 
location.  

For each injured muscle, the examiner should 
describe the effects of that muscle injury, 
addressing each rating criterion.  

4.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, and 
determination as to whether the VA 
examinations of record are current and address 
the REMAND questions, the claims for increased 
evaluations for shell fragment wounds of the 
right and left legs with retained foreign 
bodies should be readjudicated.  If any of the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



